Citation Nr: 0712892	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  00-24 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the above claim.

In May 2004, the veteran was afforded a personal hearing 
before the undersigned. A transcript of the hearing is of 
record.

In September 2004 and January 2006, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having multiple 
psychiatric/mental disabilities including, but not limited 
to, PTSD, depression, and anxiety.

2.  The veteran did not engage in combat with the enemy and 
his claimed in-service stressor (that he was sexually 
assaulted during active military duty) is not sufficiently 
corroborated by supporting evidence.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in, 
or aggravated by, active military duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2006.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the March 2006 
notice letter was subsequently considered by the RO in the 
October 2006 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
notify the veteran in the October 2006 supplemental statement 
of the case that if compensation was granted, a disability 
rating and an effective date would be assigned.  In the usual 
course of events, VA would readjudicate the pending claim 
after providing such notice.  The fact that this did not 
occur in this case, however, is harmless error since such 
notice was not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case as his claimed in-service stressor 
is not sufficiently corroborated.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran is claiming service connection for a psychiatric 
disorder, including PTSD, as a result of a sexual assault 
that he asserts occurred while stationed in Germany.  He 
maintains that the assault took place in either July or 
August 1972 during a medical examination by a private doctor 
in Germany.  He recalled that he had a lump on his groin and 
went to a private German doctor for treatment.  He was given 
a shot and a pill to relax him to allow the physician to 
better examine him.  The veteran stated that he fell asleep 
and when he woke up, he found the physician molesting him.  
The veteran pushed the physician away and upon return to 
base, he told his commanding officer what happened.  He was 
told to leave it alone as they were visitors in another 
country.  He then went to the Inspector General who gave him 
15 days leave to go to Selfridge Air Force Base then to Fort 
Sheridan to talk to a doctor.  At Selfridge, he was told he 
did not have to return to Germany.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran has been diagnosed as having non-combat PTSD.  
Thus, the record contains medical evidence establishing a 
current diagnosis of PTSD, which satisfies one requirement of 
38 C.F.R. § 3.304.  The outcome of the case, therefore, turns 
on the requirement of a link, established by medical 
evidence, between current symptoms and an in-service stressor 
and credible supporting evidence of the service stressor.

The veteran's service medical records contain no complaints 
or findings of a psychiatric disorder or reference to a 
sexual assault.  In August 1972, he was treated for erythema 
around the testicles.  He was treated for drug abuse, 
psychological dependence, at Fort Sheridan in April 1973.  He 
stated that he had been in Germany for two years, got married 
in June 1972, and came home on February 2, 1973 because he 
had no money and had to bring his wife home.  He then sought 
compassionate reassignment and drug rehabilitation.  He 
stated that while he was in Germany, he used heroin, acid, 
and hash.

The veteran was also treated for epididymitis at Fort 
Sheridan in July and August 1973, at which time he complained 
of a lump in his left testicle.  Psychiatric evaluation was 
normal on separation examination in October 1973, and the 
veteran denied any psychiatric symptomatology at that time.  

The first post-service evidence of a psychiatric disorder, 
diagnosed as anxiety, is dated in 1997.

In a statement dated in February 2000, the veteran reported 
that during service his commanding officer (CO) said that he 
was going to change his MOS and put him on the front lines.  
As a result, he said that he was so scared that he started 
doing drugs and went to the inspector general, who gave him 
15 days to take his wife back to the United States.  The 
veteran also stated that his CO tried to talk him into 
staying in school, which he did not want to do, and his CO 
got very mad.  As a result, he got an Article 15.  

Service personnel records show that the veteran had an 
Article 15 for using disrespectful language and failing to 
appear for duty in August 1972 and November 1972.

In sum, the service medical records are negative for any 
complaints or findings of a psychiatric disorder.  The 
veteran was first diagnosed as having a psychiatric disorder 
in 1997, approximately 24 years following his separation from 
service.  

In a letter dated August 2000, a VA psychologist stated that 
the veteran was suffering from "major depression, severe 
anxiety and unresolved residuals of traumatic events in his 
military service."  This examiner did not diagnose PTSD.  
Nor did the examiner link the veteran's diagnosed mental 
illnesses specifically to his claimed personal assault.  As 
no in-service stressor was specified, the Board finds the 
psychologist's opinion too vague on which to rely on for a 
grant of service connection.  In addition, this opinion was 
not based upon review of the claims folder.

The veteran argues that his current psychiatric disorders are 
related to the personal assault that occurred in Germany.  
Neither the Board nor any layperson is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Following a careful review of the entire claims file, which 
included medical treatment records for anxiety, depression, 
and non-combat PTSD, the Board finds that there in no 
persuasive medial opinion of record linking the veteran's 
current psychiatric disorders to service, and the medical 
evidence of record does not otherwise demonstrate it is 
related to service.  

Even assuming a nexus between the veteran's psychiatric 
disorder(s), i.e., PTSD, and service, there is not sufficient 
evidence supporting his alleged stressor.  The veteran has 
not alleged, nor has the evidence shown, that he engaged in 
combat with the enemy.  Thus, his assertions of service 
stressor are not sufficient to establish its occurrence.  
Rather, a service stressor must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

As discussed above, if a PTSD claim is based on an inservice 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  The veteran's service 
medical and personnel records are absent any findings of any 
type of personal assault.  Nothing in the service medical 
records suggests that the veteran sought any type of 
psychiatric treatment or reflective medical care following 
the July/August 1972 alleged assault.  As stated above, the 
veteran claimed that he was treated at Selfridge Air Force 
Base and Fort Sheridan for the personal assault.  The record 
does contain psychiatric treatment records from Fort 
Sheridan.  These records, however, are for treatment for 
substance abuse and do not contain any notes regarding a 
sexual assault.  There are also no supporting documents from 
any type of investigation flowing from allegations of the 
assault to which he was purportedly subjected.  

In correspondence of record from M.C., she asserted that she 
was in Germany with the veteran when he found out he had a 
lump and went to a German doctor and was sexually assaulted.  
She stated that it took him four days to open up to her 
because of the shame he felt from 1972 to 2006.  She did not 
indicate that she was with the veteran at the time that he 
was examined or that she witnessed the assault.  Nor did she 
indicate that the veteran told her of the alleged assault 
during service; rather, it appears that she first heard of it 
in 2006.  Accordingly, her statement does not serve to 
corroborate the claimed stressor.

Also, the veteran's own statements concerning the sexual 
assault are found to be inconsistent and not credible.  For 
example, in connection with his claim he states that he 
reported the assault to the inspector general and was given 
15 days of leave as a result.  However, in February 2000 he 
said that the inspector general gave him 15 days to take his 
wife back to the United States.  Further, the veteran has 
reported that the assault occurred when he was being examined 
by a private German doctor for a lump on his groin in July or 
August 1972.  His service medical records show that he was 
actually treated for a lump in his groin at Fort Sheridan in 
July and August 1973.

The Board is aware that examples of behavior changes that may 
constitute credible evidence of the stressor include a 
request for a transfer to another military duty assignment 
and substance abuse.  Here, however, treatment records show 
that the veteran has given a history of substance abuse since 
he was 14 years old, long before the alleged assault.  
Further, in his service medical records he reported that he 
returned to the United States in February 1973 because he had 
no money and had to bring his wife home.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for psychiatric disorder, including PTSD.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


